DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SHAI MORALI,
                                Appellant,

                                    v.

       VAIDA MORALI and THE BARKERS PET CENTER, LLC,
                          Appellees.

                              No. 4D18-2046

                              [May 16, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No. FMCE
15-001494.

  Sean P. Sheppard of Sheppard Firm, P.A., Fort Lauderdale, for
appellant.

  Karen Lowell of Lowell Law Firm, P.A., Fort Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.